Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-10, 13, 17-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Dai (US 10126788 B2).
Re claim 1: Dai discloses a system (100 in fig 1) comprising: 
a chassis (housing 20 in fig 1) and a top cover assembly (30 in fig 1) coupled to the chassis, 
the top cover assembly including a first lid (32 in fig 1), a second lid (34 in fig 1), a middle cover (48 in fig 3) therebetween, and 

Re claim 2: Dai discloses the system (100 in fig 1), wherein the first lid (32) is rotatable (i.e., via first rotating member 44) with respect to the second lid (34) while the second lid is fixedly attached to the chassis.
Re claim 3: Dai discloses the system (100 in fig 1), wherein the second lid (34) is rotatable (i.e., via second rotating member 46) with respect to the first lid (32) while the first lid is fixedly attached to the chassis.
Re claim 9: Dai discloses the system (100 in fig 1), wherein the first lid is rotatable about a first hinge axis (i.e., axis passing through first rotating member 44), wherein the second lid is rotatable about a second hinge axis (i.e., axis passing through second rotating member 46) different than the first hinge axis.
Re claim 10: Dai discloses the system (100 in fig 1), wherein the middle cover (48 in fig 3) is rotatable about both the first hinge axis and the second hinge axis (see fig 6).
Re claim 13: Dai discloses an assembly (100 in fig 1) comprising: 
a first lid (32 in fig 1) including a first pin (first sliding block 39 in fig 3);
a second lid (34 in fig 1) including a second pin (second sliding block 50 in fig 3);
a middle cover (48 in fig 3) therebetween the first lid and the second lid; and 

Re claim 17: Dai discloses the assembly, wherein the middle cover (48) is shorter than the first lid (32) and the second lid (34).
Re method claims 18-19: The method steps recited in the claims are obviously necessitated by the device structure as taught by Dai.
5.	Claims 1, 5-7 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sauer et al. (US 10798837 B1).
Re claim 1: Sauer discloses a system (see fig 11) comprising: 
a chassis (1100) and a top cover assembly (first hood 1102+ a second hood 1130+ a third hood 1199) coupled to the chassis, 
the top cover assembly including a first lid (1102), a second lid (1130), a middle cover (1199) therebetween, and 
a hinge (J-shaped flange 1181 + flange 1182  and J-shaped flange 1183+ flange 1184 in fig 11) coupling together the first lid, the second lid, and the middle cover.
Re claim 5: Sauer discloses a system (see figs 11-12), wherein the chassis (1100) includes a first side wall (base ridge 1120 in fig 11) with a first cam slot (cutout 1121 in fig 12) and a second cam slot (cutout 1126 in fig 12).
Re claim 6: Sauer discloses the system (see figs 11-12), wherein the first lid includes a first pin (form 1151 in fig 12) extending within the first cam slot when the first lid is closed (column 9, lines 41-50), wherein the second lid 
Re claim 7: Sauer discloses the system (see figs 11-12), wherein the first pin is configured to slide within the first cam slot as the first lid is opened, wherein the second pin is configured to slide within the second cam slot as the second lid is opened (column 10, lines 60-67; column 11, lines 1-27).
Re claim 12: Sauer discloses the system (see figs 11-12), further comprising: a latch assembly including a latch (hood latch 1106 in fig 11; column 8, lines 49-52) linearly movable between a latched position and an unlatched position in response to rotating a handle (1107 in fig 11) indirectly coupled to the latch.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 10126788 B2) in view of Zhai et al. (US 10631430 B2).
Dai discloses the system, wherein the chassis houses a plurality of data storage devices (electronic device 60 in fig 6).
Dai fails to disclose that the hinge includes a flexible, non- metallic material.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the hinge with a living hinge instead of a traditional metal hinge, as shown in the device of Zhai, in order to provide a hinge that is cost effective, low maintenance and durable. Additionally, there is no possibility of rust as plastics won’t react with the environment as the metal hinges.
8.	Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 10126788 B2) in view of Ding et al. (US 10866290 B2).
Re claim 11: Dai discloses the system (100 in fig 1).
Dai fails to disclose a single sensor assembly arranged to (i.e., functional language) sense when the first lid is open but the second lid is closed and to sense when the second lid is open but the first lid is closed.
Ding discloses a system comprising a sensor assembly (magnetic sensing device 200 including a magnetic sensor 210, a first magnet 220, a second magnet 230, and a third magnet 240; see figs 2A-2B) arranged to sense when a lid (120 in figs 2A-2B) is open or closed (see figs 4A-4B).

Re claim 15: Dai discloses the assembly.
Dai fails to disclose a single sensor assembly arranged to (i.e., functional language) sense when the first lid is open but the second lid is closed and to sense when the second lid is open but the first lid is closed.
Ding discloses an assembly comprising a sensor assembly (magnetic sensing device 200 including a magnetic sensor 210, a first magnet 220, a second magnet 230, and a third magnet 240; see figs 2A-2B) arranged to sense when a lid (120 in figs 2A-2B) is open or closed (see figs 4A-4B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly with a magnetic sensor assembly, as shown in the device of Ding, such that the assembly may be configured to perform other functions based on a state of the assembly, such as whether the first lid/second lid is open or closed.
9.	Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 10126788 B2) modified by Zhai et al. (US 10631430 B2) and further in view of Dorr (US 20070069584 A1).
Dai discloses the assembly.

Zhai discloses an assembly comprising a first lid (folding part 61 in fig 2), a second lid (folding part 64 in fig 2), a middle cover (folding parts 62 + 63 in fig 2) therebetween the first lid and the second lid, and a hinge (substrate 5 + link parts 7 in fig 2) coupling together the first lid, the second lid, and the middle cover, wherein the hinge includes a flexible, non-metallic material comprising polyester (column 5, lines 18-21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the hinge with a living hinge instead of a traditional metal hinge, as shown in the device of Zhai, in order to provide a hinge that is cost effective, low maintenance and durable. Additionally, there is no possibility of rust as plastics won’t react with the environment as the metal hinges.
Dai in view of Zhai fails to disclose that the hinge includes polypropylene.
Dorr discloses a hinge (162 in fig 14) comprising polypropylene (see fig 14 and paragraph 240; herein, the hinge is an area of reduced material thickness incorporated into a flexible plastic material, such as polypropylene, which allows the material to flex extensively or bend numerous times without breaking or degrading).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the hinge with polypropylene material, as shown in the device of Dorr, in order to enable the 
10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 10126788 B2) in view of Sauer et al. (US 10798837 B1).
The method steps recited in the claim are obviously necessitated by the device structure as taught by Dai in view of Sauer.
Allowable Subject Matter
11.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIDHI THAKER/Primary Examiner, Art Unit 2835